PER CURIAM
Defendant was found guilty of public indecency. ORS 163.465. The trial court suspended imposition of sentence and placed him on probation for 5 years. In addition to the general conditions of probation, the court imposed several special conditions, including a requirement that defendant pay up to $10,000 for counseling costs for the victim.
The state concedes that the trial court erred in imposing restitution. There was no showing that defendant was able to pay restitution, and no specific amount of restitution was set by the court. Moreover, the victim did not appear at the sentencing and, without her testimony, there is insufficient evidence of a causal connection between defendant’s offense and the need for counseling. We accept the concession.
Conviction affirmed; remanded for resentencing.